Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This Office Action is in response to APPLICANT’S ARGUMENTS/REMARKS entered on December 21, 2021 for patent application 16/894,457 filed on June 5, 2020.


Claims 18-28 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (Pub. No.: US 2020/0037029).
a method comprising: querying measurable data via one or more observation points (OPs) (Fig. 7, elements OP1-OP4, paras. [0117]-[0120]) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module (Fig. 7, element 716, para. [0116]), the metrics including a set of display information regarding a display used by Virtual Reality (VR) clients for rendering VR video (Fig. 7, paras. [0108]-[0115]); and reporting the set of display information to an analytics server in a display information set metric (Fig. 7, element 702, paras. [0112]-[0116]).
Regarding claim 19, He discloses the method of claim 18, wherein the display information set metric includes a display resolution (displayResolution) string indicating a display resolution of the VR video in units of pixels (Table 3 (after para. [0135]); “Resolution; Display resolution of a VR device.”).
Regarding claim 20, He discloses the method of claim 18, wherein the display information set metric includes a display pixel density (displayPixelDensity) integer indicating a display pixel density of the VR video in units of pixels per inch (Table 3 (after para. [0135]); “Density; Display pixel density in PPI.”).
Regarding claim 21, He discloses the method of claim 18, wherein the display information set metric includes a display refresh rate (displayRefreshRate) integer indicating a display refresh rate of the VR video in units of hertz (Table 3 (after para. [0135]); “Refresh Rate; Display refresh rate of a VR device.” A rate is axiomatically in units of hertz, as hertz is a unit of frequency, and a display refresh rate axiomatically has a frequency.).


Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 5-7:
Claims 18-21 stand rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0037029 (He). Claims 19-21 depend from independent claim 18. Therefore, claims 18-21 are allowable over He if independent claim 18 is allowable over He. According to MPEP § 2131, "[a] claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." The Applicant respectfully asserts that He fails to teach each and every element of independent claim 18, and consequently fails to anticipate claims 18-21. 
He fails to anticipate claims 18-21 because He fails to disclose querying measurable data via one or more observation points (OPs). Claim 18 reads: 
18.   A method comprising: 
querying measurable data via one or more observation points (OPs) from 
functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of display information regarding a display used 
by Virtual Reality (VR) clients for rendering VR video; and 
reporting the set of display information to an analytics server in a display 
information set metric.
(Emphasis added). As shown above, claim 1 requires querying measurable data via one or more OPs. In contrast, He's metrics collection and processing (MCP) 716 acquires and/or aggregates data from various OPs:

FIG. 7 may show functional elements of the VR metrics client reference model 700. 
The functional elements may include one or more of network access 706, media processing 708, sensor 710, media presentation 712, VR client control & 
management 714, or metrics collection and processing (MCP) 716... 

The MCP 716 may aggregate data, for example, from various observation points (OPs). The data may include one or more of user position, event time, media sample parameters, and/or the like. The MCP 716 may derive one or more metrics that are used by or sent to the metrics server 702. For example, viewport switching latency metric derivation may be based on input data from OP3 (e.g., motion trigger time) 
and/or OP4 (e.g., viewport display update time). 

The MCP 716 may aggregate data from various observation points (OPs) in various manners. Example OPs (OP1-OP5) are provided herein, but it should be appreciated that the MCP 716 may aggregate data, for example, from any order or combination of the OPs described herein. The MCP 716 may be part of the client or reside in a 
metrics server (e.g., the metric server 702). 

The MCP 716 may acquire metrics from one or more OPs and/or derive a VR metric 
(e.g., a particular VR metric such as latency).

He, FIG. 7 and    109, 112, 116, 124 (emphasis added). As shown above, He's MCP acquires and aggregates data from various OPs. However, acquiring and aggregating data is not the same as querying (e.g., requesting) data. As such, He fails to disclose querying measurable data via one or more OPs as recited in independent claim 18. Therefore, He fails to disclose at least one limitation of independent claim 18, and consequently fails to anticipate claims 18-21.

Examiner’s response:
Applicant argues that the He reference does not disclose the concept of querying data, and cites as evidence the fact that words such as ‘acquires’ and ‘aggregates’ are used when talking about obtaining data. However, the very name of the element in question, He’s MCP 716, stands for “Metrics collecting and processing,” wherein ‘collect’ can be defined as “to call for and take with one (https://www.collinsdictionary.com/us/dictionary/english/collect),” or “call for and take away; fetch (https://www.lexico.com/en/definition/collect).” The term “call for” is used in both of these definitions, wherein “call for” has a similar meaning to “request” or “query” (“call” can be defined as “to make a request or demand (https://www.merriam-webster.com/dictionary/call)”). Thus, even though the He reference does not explicitly recite the word “query,” this does not mean that the He reference, as a whole, does not disclose such a concept, as He’s “Metrics collecting and processing” can be seen as “Calling for Metrics, taking with and processing,” and further can be seen as “Making a request for Metrics, taking with and processing.” Therefore, based on the above definitions, Examiner maintains that Applicant’s invention, as currently claimed, is anticipated by the He reference. 


Regarding Applicant’s arguments on pages 5-7:


Where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction therebetween should never be required. This is because the claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth 
or scope of definition. 

(emphasis in original). In the present case, the withdrawn claims are part of a single disclosed embodiment of the invention, varying in breadth or scope of definition. That is, the invention elected by the Applicant includes a single disclosed embodiment and that embodiment includes the features described in claims 22-28. Claims 22-28, which depend from claim 18, are "drawn to a method comprising querying measurable data via one or more observation points..." as described in the original restriction requirement dated May 19, 2021, in the same way that claims 19-21 are drawn to that same subject matter. Thus, claims 22-28 are part of the elected invention in the same way as claims 19-21. This was further clarified in Applicant's previous response, dated July 19, 2021: "New claims 22-28 have been added, which are also elected." 
Indeed, independent claim 18 recites "reporting the set of display information to an analytics server in a display information set metric," and Applicant's Figure 8 in the published application is a method of communicating the display set metric in the DASH context. See, for example, the Applicant's Figure 8 and the corresponding text in the Applicant's published application. Indeed,    98-99 of the Applicant's published application state: 

FIG. 8 is a flowchart of an example method 800 of communicating a display information set metric, such as display information set metric 600, containing display information related to a plurality of FOY s as displayed by one or more rendering devices. As such, method 800 can be employed as part of a media communication session 125 in system 100, and/or as part of step 209 and step 211 of method 200. 
Further, method 800 can be employed to communicate metrics computed by an MCR module 306 of architecture 300. In addition, method 800 can be employed to implement media communication session 400. Also, method 800 may be 
implemented by a video coding device 700 in response to receiving an MPD 500. 

Method 800 may be implemented by a DASH client-side NE, which may include a client, a media aware intermediate NE responsible for communicating with a plurality of clients, or combinations thereof. Method 800 may begin in response to transmitting an MPD request toward a DASH content server. Depending on the device operating the method 800 ( e.g., a client or a media aware intermediate NE), such a request can be generated locally or received from one or more clients. 

Because all of the features of independent claim 18 and dependent claims 18-28 are from a single disclosed embodiment, restriction therebetween should never be required. Thus, the Applicant respectfully requests rejoinder.


Applicant's request for rejoinder of claims 22-28 in the reply filed on December 21, 2021 is acknowledged.  The request is on the grounds that “[c]laims 22-28, which depend from claim 18, are "drawn to a method comprising querying measurable data via one or more observation points..." as described in the original restriction requirement dated May 19, 2021, in the same way that claims 19-21 are drawn to that same subject matter.” This is not found persuasive because regarding claims 22-28, as stated in the previous Office Action, Applicant simply took claims from the unelected Group I and inserted them as claims dependent on a claim elected in Group II. Stating that these claims are in an elected group does not somehow exempt them from the process of review and oversite that Examiner undergoes in order to determine whether claims belong in one grouping or another.
That is, as stated in the original Restriction, Group I, claims 1-17, is drawn to a method and network element for receiving a DASH MPD, obtaining media content based on the MPD, forwarding the media content, and transmitting a display information set metric. Group I, therefore, is primarily focused on obtaining media content based on an MPD.
Group II, claims 18-21, is drawn to a method comprising querying measurable data via one or more observation points to calculate metrics at an MCR module, the metrics including a set of display information used by VR clients for rendering VR video, and reporting the set of display information to an analytics server in a display information set metric. Group II, therefore, is primarily focused on obtaining data from observation points.
Now, there will of course be some similarity in the dependent claims of the two groups, as they relate to the same technology. However, as claims 22-28 were originally presented as almost identical language in claims 1-17, including language from original independent claim 1, 
The requirement is still deemed proper and is therefore made FINAL.


Conclusion
Claims 18-21 are rejected. Claims 22-28 are withdrawn from consideration.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 2, 2022